United States Court of Appeals
                     For the First Circuit
No. 04-2563

                   MICRO SIGNAL RESEARCH, INC.

                      Plaintiff, Appellee,

                               v.

                NURI OTUS and MAUREEN CUNNINGHAM,

                     Defendants, Appellants.
                            __________

                CUPERTINO NATIONAL BANK & TRUST,

                            Trustee.




                             ERRATA


     The opinion of this court issued July 19, 2005, is amended as
follows:

     On page 4, line 3, replace "Otis" with "Otus".

     On page 6, line 3, footnote 2 should be moved next to "veil."